Kebwiit, J.
The only questions involved upon this appeal are: (1) Whether the alleged contract upon which plaintiff seeks to recover is void because of fraud; and (2) whether the defendants seasonably repudiated and rescinded such contract after discovery of the fraud. There is no certificate or statement of the trial judge to the effect that the bill of exceptions contains all the evidence, therefore we can only consider whether the pleadings and findings support the judgment. Daskam v. Beemer, 64 Wis. 13, 24 N. W. 485; Wills v. Bartz, 88 Wis. 424, 60 N. W. 789; Hussa v. Sikorski, 101 Wis. 131, 76 N. W. 1117; Watson v. Milwaukee, 107 Wis. 328, 82 N. W. 692; Oplenberg v. Skelton, 109 Wis. 241, 85 N. W. 356. It is contended upon the part of the appellant that the representations alleged to have been made are not such as should have misled the defendants, because courts cannot lend their aid to persons under circumstances which show that their own carelessness or inattention brings about the injurious results of which they complain. It is true, if the evidence were before’us we might find facts and circumstances were proved upon the trial sufficient to show that no' case was made entitling defendants to relief from the alleged contract under the doctrine laid down by this court. Bostwick v. Mid. L. Ins. Co. 116 Wis. 392, 89 N. W. 538, 92 N. W. 246; Kaiser v. Nummerdor, 120 Wis. 234, 97 N. W. 932; Standard M. Co. v. Slot, 121 Wis. 14, 98 N. W. 923. *379But we think it equally clear that the proof under the allegations of the answer may have been such as to justify the court in finding that the defendants had been induced by fraud to sign the contract under such false and fraudulent representations as were reasonably calculated to excuse them from reading it or relieve them from the charge of negligence in signing it. Standard M. Co. v. Slot, supra; Kaiser v. Nummerdor, supra. In Standard M. Co. v. Slot, supra, this court said:
“It was entirely immaterial to plaintiffs cause of action whether its agent made false representations with specific bad intent or not. If false representations were in fact made, of such a character as to reasonably excuse respondent from reading the contract, and he was thereby induced to sign it without knowing its contents, it was competent for him to rescind the same if he acted seasonably.”
The facts found by the court, heretofore stated, under the decisions of this court entitle the defendants to judgment, and, since these findings must be regarded as supported by the evidence upon this appeal, the judgment must be affirmed.
By the Court. — Judgment of the court below is affirmed.